191 F.2d 858
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.KENTUCKY UTILITIES COMPANY, Inc., Respondent.
No. 11328.
United States Court of Appeals Sixth Circuit.
October 19, 1951.

Petition for Enforcement of an Order of National Labor Relations Board.
George J. Bott, Washington, D. C., Jack G. Evans, Regional Director, Cincinnati, Ohio, Lloyd R. Fraker, Washington, D.C., for petitioner.
William H. Townsend, Stoll, Keenon & Park, and John L. Davis, all of Lexington, Ky., for respondent.
Before HICKS, Chief Judge, and MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard on petition of the National Labor Relations Board for enforcement of its order, and after consideration of the transcript of record, the briefs of the parties, and argument of counsel in open court, and the court being duly advised.


2
Now, therefore, it is ordered, adjudged, and decreed that the petition of the National Labor Relations Board for enforcement of its order be and the same is hereby granted, subject to the following modifications:


3
The order of the Board is modified by striking out Paragraph 1(c) of the order and by inserting in lieu thereof the following paragraph: "(c) Issuing or enforcing a rule prohibiting union solicitation or activity by the Company employees on Company premises during the employees' non-working hours, except that no solicitation need be permitted in the immediate areas of, the switchboards, turbines, boilers, transformers, high tension lines, generators, and steam lines."


4
Appendix A of the Board's order is modified by striking out the paragraph beginning with the words "We Will rescind our no-solicitation rule," and inserting in lieu thereof the following paragraph: "We will modify our no-solicitation rule to permit union solicitation or activity by our employees on Company premises during employees' nonworking time, except that no solicitation need be permitted in the immediate areas of, the Switchboards, turbines, boilers, transformers, high tension lines, generators, and steam lines."